UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-----------------------------------------------------------------
                                                                    :
ORA K. EATMON, d/b/a/ ORA K                                         :
BEAUTY PRODUCTS LLC,                                                :                CASE NO. 1:18-CV-2791
                                                                    :
          Plaintiff,                                                :
                                                                    :
vs.                                                                 :                OPINION & ORDER
                                                                    :                [Resolving Doc. 8]
RNA CORPORATION,                                                    :
                                                                    :
          Defendant.                                                :
                                                                    :
-----------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          In this contract dispute, Defendant moves to transfer venue to the United States

District Court for the Northern District of Illinois.1 For the reasons stated below, the Court

DENIES Defendant’s motion.

                                                           I.           Background

          Plaintiff Ora K. Eatmon owns and operates Ora K Beauty Products, a beauty supply

business located in Richland County, Ohio. Defendant RNA Corporation is a private-label

household and personal care products manufacturer whose principal place of business is

Illinois.

            Plaintiff began making and selling beauty products in 2014. Facing growing

demand, she contacted Defendant RNA in February 2017 about a potential contract with

RNA to expand production.2 The parties agreed that RNA would manufacture certain

products for Plaintiff. Plaintiff sent product samples to Defendant in April 2017.3


1
  Doc. 8. Plaintiff opposes. Doc. 19.
2
  Doc. 18 at 5.
3
  Id.
Case No. 1:18-cv-2791
Gwin, J.

According to Plaintiff, RNA assured her that the company could fulfill her order in four to

six weeks. Plaintiff alleges that she sent RNA a 50% deposit for her order on October 17,

2017.4

         A series of delays ensued. Plaintiff alleges that she contacted Defendant on

February 27, 2018 and asked to terminate the contract.5 She alleges that despite promises

in early March to return her deposit, RNA instead sent her several damaged boxes of

product samples the next month.6 Plaintiff was dissatisfied with the product quality. Thus,

she traveled to Chicago Illinois on April 23, 2018 to demand a refund.7 Defendant refused.

         Plaintiff, proceeding pro se, then sued in the Richland County Court of Common

Pleas.8 Defendant removed the action to federal court on diversity jurisdiction.9 Plaintiff,

now represented by counsel, filed an amended complaint alleging Ohio-law causes of

action for breach of contract, fraud, unjust enrichment, breach of express warranty, breach

of implied warranty, and tortious interference with business relations.10

                                              II.    Discussion

         Defendant now moves to transfer the action to the Northern District of Illinois under

28 U.S.C. § 1404(a), that provides that “[f]or the convenience of parties and witnesses, in

the interest of justice, a district court may transfer any civil action to any other district or

division where it might have been brought[.]”11 The Court considers “the private interests



4
  Id. at 6.
5
  Id. at 9.
6
  Id.
7
  Id. at 11.
8
  See Doc. 1-1.
9
  Doc. 1.
10
   Doc. 18.
11
   28 U.S.C. § 1404(a). The parties do not dispute that Plaintiff could have brought the action in the Northern
District of Illinois.
                                                      -2-
Case No. 1:18-cv-2791
Gwin, J.

of the parties, including their convenience and the convenience of potential witnesses, as

well as other public interest concerns, such as systemic integrity and fairness, which come

under the rubric of ‘interests of justice.’”12 The movant bears the burden of showing that

the transferee forum is more convenient for the parties.

        A.       Party Interests

        Plaintiff has a strong interest in litigating this case in the forum of her choice, and

this factor is traditionally accorded the most weight.13

        Defendants argue that Plaintiff’s choice of forum should be accorded little weight

because this case comes on removal from state court.14 It is true that Plaintiff did not

choose this federal forum.15 But she did choose Ohio. The Court finds that Plaintiff’s

interest in the geographic forum of her choice still deserves significant deference.16

        Defendant states that the Northern District of Ohio is an inconvenient forum

because six RNA employees may have to travel from Chicago to Cleveland to testify.

Conversely, Plaintiff states that litigating this case in Chicago will greatly inconvenience her

because she is a small businesswoman with limited resources.




12
  Cherokee Exp. Co. v. Chrysler Int'l Corp., 142 F.3d 432 (6th Cir. 1998) (table).
13
  See Reese v. CNH America LLC, 574 F.3d 315, 320 (6th Cir.2009) (“[U]nless the balance is strongly in
favor of the defendant, the plaintiff's choice of forum should rarely be disturbed.”); W. Am. Ins. Co. v. Potts,
908 F.2d 974 (6th Cir. 1990) (table) (“Foremost consideration must be given to the plaintiff's choice of
forum.”).
14
   See Silver Knight Sales & Mktg., Ltd. v. Globex Intern., Inc., No. 2:06-cv-123, 2006 WL 3230770 at *4
(S.D. Ohio Nov 6, 2006) (“Although the plaintiff's choice of forum is typically afforded significant weight,
courts afford it less weight if an action has been removed to federal court.”).
15
   Sky Techs. Partners, LLC v. Midwest Research Inst. , 125 F. Supp. 2d 286, 292 (S.D. Ohio 2000) (“[A]
plaintiff's choice of forum is entitled to somewhat less weight when the case is removed to federal court
because the plaintiff is no longer in his or her chosen forum, which was state court.”).
16
   See Oien v. Thompson, 824 F. Supp. 2d 898, 906 (D. Minn. 2010) (declining to give the plaintiff’s choice
of forum less weight after removal because “the § 1404(a) analysis . . . involves primarily an examination of
convenience factors based on geography.”).
                                                        -3-
Case No. 1:18-cv-2791
Gwin, J.

        The Court finds that either forum is equally inconvenient to the other party. 17 Either

Defendant will be inconvenienced by traveling to Cleveland, or Plaintiff will be

inconvenienced by traveling to Chicago. Transfer would simply shift the burden from one

party to the other.18

        On balance, the Court finds that this factor favors the Plaintiff.

        B.      Witness Convenience

        Defendant anticipates calling six employee witnesses to testify about contract

negotiations and the manufacture of Plaintiff’s products. All these witnesses reside in

northern Illinois and would presumably be inconvenienced by traveling to Cleveland.19

        Plaintiff anticipates calling three witnesses who were present during contract

negotiations, all of whom reside in northern Ohio. Plaintiff also states that she may call

two individuals from California and New Jersey to testify regarding damages.20

        The Court finds that this factor slightly favors Defendant.

        C.      Other Factors

        The Court also considers where relevant evidence is located.21 Defendants state that

the disputed beauty products that were the subject of the contract are located at an RNA




17
   Although Defendant will need to send more people, it also has more resources.
18
   See Van Dusen v. Barrack, 376 U.S. 612, 645–46 (1964) (“Section 1404(a) provides for transfer to a more
convenient forum, not to a forum likely to prove equally convenient or inconvenient.”); Apex Sales Agency v.
Phoenix Sintered Metals, Inc., No. 1:06-CV-01203, 2006 WL 3022987, at *2 (N.D. Ohio Oct. 23, 2006)
(“When transferring a case would only serve to shift the burden of inconvenience from one party to the other,
transfer is not appropriate.”).
19
   See Doc. 8-1 at 2-3.
20
   See Doc. 19-1 at 2-3.
21
   Cherokee, 142 F.3d at 432 (listing “the relative ease of access to sources of proof” as one factor in the
convenience analysis).
                                                       -4-
Case No. 1:18-cv-2791
Gwin, J.

facility in Illinois.22 Plaintiff, on the other hand, states that company books and records and

the allegedly damaged sample items, are Ohio located.23 This factor favors neither party.

           Defendant argues that transfer would serve the interests of justice because the

Northern District of Illinois is, on average, speedier than the Northern District of Ohio.24 It

is hard to believe that any district moves cases much quicker than Ohio. And RNA itself

suggests only minimal average disposition times. However, the Court anticipates that the

parties will get a swift and just resolution of their controversy here. This factor favors neither

party.

           In sum, the Court finds that the balance of factors weighs against transfer.

                                               III.    Conclusion

          For the reasons stated above, the Court DENIES Defendant’s motion to transfer.

           IT IS SO ORDERED.


Dated: January 31, 2019                                       s/      James S. Gwin
                                                              JAMES S. GWIN
                                                              UNITED STATES DISTRICT JUDGE




22
     See Doc. 8-1 at 2-3.
23
     See Doc. 19 at 10 n. 2 (noting that the median time between filing and disposition is 7.6 months in the
Northern District of Illinois and 9.3 months in the Northern District of Ohio).
24
   Doc. 8 at 10.
                                                      -5-
